DETAILED ACTION

Applicant’s reply filed on 08/25/2021 is acknowledged. 
Election/Restrictions
Claim 21-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  species D (figure 4 having opening to provide access to the functional component), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 7, 16, 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20110013373, hereinafter Lin) in view of Li  et al. (US20170064837, hereinafter Li), and Otsuka et al. (US20170064837, hereinafter Otsuka).

Referring to claim 1, Lin discloses a circuit board assembly (figures 2 and 6), the assembly comprising: 
a first circuit board (202, figure 2); 
a second circuit board (210, figure 2); and 
a functional component (600 in figure 6 as 208 in figure 2) with a first side  (bottom side of 600 (208 in figure 2)) and a second side opposite the first side (top side of 600 (208 in figure 2)), the functional component comprising an electrical pathway between the first circuit board and the second circuit board (602, see paragraph 0032 states, “a via can be utilized to not only couple a component to a PCB, but can alternatively or additionally couple a component to another component, couple a PCB to another PCB”, and paragraph 0039), 
wherein the functional component provides a circuit element (604) in addition to the electrical pathway (602) between the first circuit board and the second circuit board (between 202 and 210), the first side of the functional component is connected to the first circuit board ( the bottom side of  600 connected to first circuit board 202), the second side of the functional component is connected to the second circuit board ( the top side of 600 connected to second circuit board 210), and the functional component mechanically couples the second circuit board (210 mechanically couples to 600); 
wherein the circuit element modifies a first electrical signal (604 function as passive or active circuit elements ( see paragraph 0021), therefore, modifies an electrical signal ), and wherein the electrical pathway (602) transmits a second electrical signal without significantly modifies the second electrical signal (602 would have slight modification of signal based on resistance of conductor; paragraph 0007 states, the via act as “highways” allowing various signals to bypass through module” and see abstract), and 
wherein the electrical pathway is connected to the circuit element (602 mechanically connected to 604, see figure 6).

Lin clearly does not disclose the second side of the functional component to overlap an edge of  the second circuit board such that a portion of the functional component is accessible to form a mechanical connection with the second circuit board at the edge,
a first electrical signal provided to the circuit element.

Li discloses the second side of the functional component to overlap an edge of  the second circuit board such that a portion of the functional component is accessible to form a mechanical connection with the second circuit board at the edge (see functional component 802 overlap edge of 212 in figure 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin to have arrangement as taught by Li because paragraph 0055 states. “The interposer 602 is slightly larger (e.g., larger foot print or surface area) than the interposer 202. The larger surface area of the interposer 602 may allow for better interconnect connections. For example, the larger surface area may allow for a redistribution portion (e.g., a fan out portion) for fanning or routing of signaling to and from devices with different I/O pitches. A redistribution portion may redistribute signaling from I/O pads”.

 
Otsuka discloses a first electrical signal provided to the circuit element ( see paragraph 0098 states, “transmission of a signal is performed between the circuit substrate 41 and the IC chip 21 by way of the capacitor 31” and paragraph 0051 states, “desired capacitance and inductance characteristics can be attained with ease”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin in view of Li to have arrangement as taught by Otsuka in order to  attain reduction of noise and thereby improve the reliability of the assembly as well as desired capacitance and inductance characteristics be attained with ease, and the most common use of capacitor is energy storage, power conditioning, signal coupling or decoupling, electronic noise filtering, and remote sensing.

Referring to claim 2, Lin in view of Li and Otsuka disclose the assembly of claim 1, wherein the functional component is selected from a group consisting of: a capacitor, a surface-mount ferrite, a resistor, and an inductor (paragraph 0021 of Lin; or claim 10 of Li).

Referring to claim 4, Lin in view of Li and Otsuka disclose the assembly of claim 1, wherein the functional component comprises a plurality of independent electrical pathways between the first circuit board and the second circuit board (one or more bent via 602 in paragraph 0030 of Lin, paragraph 0007 of Lin states, “ the via can extend through the module without coupling to and/or interacting with any of the inner element of the module. In this manners, the via can act as “highways” allowing various signals to bypass through module such that the stacked component can couple to the PCB (e.g., and to the other components and modules coupled to the PCB)”; also see plural independent conductive vias 230 in figure 6 of Li ).

Referring to claim 7, Lin in view of Otsuka disclose the assembly of claim 1, wherein the first side and second side of the functional component each comprise a flat surface, the flat surfaces being parallel to each other (see top and bottom flat surfaces of 600 in figure 6 in view of figure 2 of Lin; also see figure 6 of Li).

Referring to claim 16, Lin in view of Otsuka disclose the assembly of claim 1, wherein the electrical pathway comprises a conductive trace connected to the circuit element (see rejection of claim 1 having conductive path of electrical pathway mechanically connected to circuit element).


Referring to claim 18, Lin in view of Li and Otsuka disclose the assembly of claim 1, wherein the function component  comprises an inductor includes the circuit element (600 is functional element comprises 604 which is inductor, inductor inherently include circuit , and paragraph 0021 of Lin states it is inductor element), and the electrical pathway comprises a conductive trace extending from a first side of the inductor to a second side of the inductor (602 is extending from a first side to other side of 604 in figure 6 of Lin).
Lin do not clearly disclose inductor is inductor coil.
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin in view of Otsuka have inductor made of conductor coil because one of the ordinary skill in the art would use coil as inductor because it is old and well known to use coil as an inductor and to easily manufactured to save money.


Referring to claim 20, Lin in view of Li and Otsuka disclose the assembly of claim 18, wherein electrical contacts of the inductor coil are connected to the first circuit board and the second circuit board (see figure 6 in view of figure 2 of Lin and rejection of the claim 1, abstract and paragraph 0007 states, “the via can extend through the module without coupling to and/or interacting with any of the inner element of the module. In this manners, the via can act as “highways” allowing various signals to bypass through module such that the stacked component can couple to the PCB (e.g., and to the other components and modules coupled to the PCB); and paragraph 0037 of Lin; additionally, see figure 6 of Li wherein passive component connected to boards is inductor).

Referring to claim 23, Lin in view of Li and Otsuka disclose the assembly of claim 18, wherein an input to the functional component is connected to both the first circuit board and the second circuit board, and wherein an output from the functional component is connected to both the first circuit board and the second circuit board (see paragraph 0055, 0065, and 0037 of Li).


Claim 3  is rejected under 35 U.S.C. 103  as being unpatentable over Lin, Otsuka, and further in view of Takubo et al. (US5543663, hereinafter Takubo). 

Referring to claim 3, Lin in view of Li and Otsuka disclose the assembly of claim 1, but fail to disclose comprising further comprising a plurality of vias passing through the first circuit board wherein the plurality of vias transmit heat from a first side of the functional component.

Takubo discloses a plurality of vias passing through the first circuit board wherein the plurality of vias transmit heat from a first side of the functional component (A printed circuit board 101 comprises an insulating board 11, first to fourth thermal conductive members 21a to 21d in figure 2 and 8 transmit heat from the side of 102 to other side of the board 101).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin in view of Li and Otsuka to have arrangement of thermal via at taught by Takubo in the first circuit board of Lin  to transfer or dissipate heat from the adjacent component or device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Otsuka, or Lin in view of Otsuka and further in view of Macropoulos et al. (US20060245308, hereinafter Macropoulos).

Referring to claim 5, Lin in view of Li and Otsuka disclose the assembly of claim 1, but fail to disclose comprising a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board.
Lin discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board. (Paragraph 0006 states, “ In some embodiments, a system can include one or more components and modules”; and see paragraph 0007).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention was made to modify the assembly of Lin in view of Li and Otsuka to have plurality of functional component  between two boards in Lin in view of Li and Otsuka instead of single functional component  because use of plurality of components continue to be important elements in different applications such as radar, sensor, mobile circuit assembly, and plurality components needed in order to obtain specific characteristics of a signal, desired frequencies of signal or other signals pass through between first and circuit board based on user needs, or to obtain multiple desired capacitance or inductance with ease. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Additionally, Macropoulos discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board (see plurality of 211 in figures 1-2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin in view of Otsuka to have plurality of functional component  between two boards in Lin in view of Otsuka instead of single functional component  because  use of plural components continue to be important elements in different applications such as computer, sensor, mobile circuit assembly and use of plural components needed to change the characteristics of a signal, letting only the desired frequencies or signal pass through between first and circuit board based on user needs, or to obtain multiple desired capacitance or inductance with ease. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 6, Lin in view of Li and Otsuka or Lin in view of Li, Otsuka and Macropoulos disclose the assembly of claim 5, but fail to disclose wherein each of the plurality of functional components provides a circuit element in addition to an electrical pathway between the first circuit board and the second circuit board (see rejection of claim 5, each of plurality of components of Lin in view of Otsuka or Lin in view of Otsuka and Macropoulos having circuit element and electrical pathway).


Claims  8 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20110013373, hereinafter Lin), Nah et al. (US 20060131732, hereinafter Nah), and Otsuka et al. (US20170064837, hereinafter Otsuka).

Referring to claim 8, Lin discloses a circuit board assembly (figure 2 and 6 of Lin), the assembly comprising: 
a first circuit board (202, figure 2); 
a second circuit board (210, figure 2); and 
a functional component (600, in figure 6 as 208 in figure 2) with a first side and a second side opposite the first side (top side of 600 (208 in figure 2)), 
the functional component providing a circuit element (604) and an electrical pathway (602) between the first circuit board and the second circuit board (202 and 210, see paragraph 0032 states, “a via can be utilized to not only couple a component to a PCB, but can alternatively or additionally couple a component to another component, couple a PCB to another PCB”, and paragraph 0039), 
wherein the circuit element modifies a first electrical signal provided to the circuit element (604 function as passive or active circuit elements, see paragraph 0021), and the electrical pathway is mechanically connected to the circuit element (602 mechanically connected to 604, see figure 6), 
wherein the first side of the functional component is connected to the first circuit board ( the bottom side of  600 connected to first circuit board 202), the second side of the functional component is connected to the second circuit board ( the top side of 600 connected to second circuit board 210), and the functional component mechanically couples the second circuit board (210 mechanically connect to 600).

Lin clearly does not disclose a second circuit board comprising a first pad on a surface of the second circuit board opposite a point of contact of the second circuit board with a functional component; a second pad on a surface of the second circuit board at the point of contact with the functional component; and a plurality of vias connecting the first pad and the second pad;
wherein the circuit element is provided to a first circuit on the first circuit board; the electrical pathway is provided to a second circuit on the first circuit board.
Nah discloses a circuit board comprising a first pad on a surface of the second circuit board opposite a point of contact of the second circuit board with a functional component; a second pad on a surface of the second circuit board at the point of contact with the functional component; and a plurality of vias connecting the first pad and the second pad (see figure 4, solder vias 44a-44d between  solder pads 31  and 58b on the board  wherein one of the pad 31 and 58b at a point of contact of respectively component 12 or 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention was made to modify the assembly of Lin to have arrangement  as taught by Nah in the second circuit board in order to improving heat dissipation properties of the electronic component.
 
Otsuka discloses the circuit element (the circuit element including 215) is provided to a first circuit on the first circuit board (a pad under 215 on bottom circuit board, see figure 16, see paragraph 0098 states, “transmission of a signal is performed between the circuit substrate 41 and the IC chip 21 by way of the capacitor 31” and paragraph 0051 states, “desired capacitance and inductance characteristics can be attained with ease”);
the electrical pathway (222) is provided to a second circuit on the first circuit board (a pad under 222 on bottom circuit board in figure 16)

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention was made to modify the assembly of Lin in view of Nah to have arrangement as taught by Otsuka in order to attain reduction of noise and thereby improve the reliability of the assembly as well as desired capacitance and inductance characteristics can be attained with ease, and the most common use of capacitor is energy storage, power conditioning, signal coupling or decoupling, electronic noise filtering, and remote sensing.

Referring to claim 24, Lin in view of Nah and Otsuka disclose  the assembly of claim 8, wherein a mechanical connection is formed at the point of contact by applying a heat source to the first pad, wherein heat absorbed by the first pad is transmitted by the plurality of vias to the second pad, and wherein the heat transmitted to the second pad causes solder material to migrate between the second pad and the functional component (by  having pads connected to component and vias  in rejection of claim 9, this limitation is satisfied; the  product is what it is, not how it’s made by process, therefore, do not get any patentable weight to manufacturing process).

Referring to claim 25, Lin in view of Nah and Otsuka disclose  the assembly of claim 8, but fail to discloses wherein the plurality of vias are made thermally conductive by deposited diamond-like carbon (DLC).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thermal vias made of well-known thermal conductive material diamond like carbon because diamond like carbon is high thermal conductivity and electrical insulative material to provide vias to only transfer heat while keeping vias electrical insulative. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nah and Otsuka and further in view of Macropoulos et al. (US20060245308, hereinafter Macropoulos).
Referring to claim 9, Lin in view of Nah and Otsuka disclose the assembly of claim 8, but fail to disclose comprising a plurality of functional components, each of the functional components providing a circuit element other than an electrical pathway between the first circuit board and the second circuit board.

Lin discloses a plurality of functional components, each of the functional components providing a circuit element other than an electrical pathway between the first circuit board and the second circuit board (Paragraph 0006 states, “In some embodiments, a system can include one or more components and modules”; and see paragraph 0007).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin to have plurality of functional component  between two boards in Lin instead of single functional component  because components continue to be important elements in different applications  such as computer, radar, sensor, mobile circuit assembly and plurality components needed in order to obtain specific characteristics of a signal, desired frequencies of signal or other signals pass through between first and circuit board based on user needs, or to obtain multiple desired capacitance or inductance with ease. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Additionally, Macropoulos discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board (see plurality of 211 in figures 1-2; paragraph 0062 states, “the inventive approach may comprise the use of passive components 211, chip capacitors, inductors or resistors, as the interconnecting means between the substrates 208, 210, 209”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Lin in view of Nah, and Otsuka to have plurality of functional component  between two boards in Lin in view of Nah and Otsuka instead of single functional component  because the components continue to be important elements in different applications such as computer, radar, sensor, mobile circuit assembly and plural components needed to change the characteristics of a signal, letting only the desired frequencies or signal pass through between first and circuit board based on user needs, or to obtain multiple desired capacitances or inductances with ease. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847